In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 15‐2493

JOSE HERNANDEZ,
                                                  Plaintiff‐Appellant,

                                  v.


THOMAS J. DART, et al.,
                                               Defendants‐Appellees.

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
              No. 14 C 1236 — James B. Zagel, Judge.


  ARGUED JANUARY 13, 2016 — DECIDED FEBRUARY 26, 2016


   Before  WOOD,  Chief  Judge,  and  BAUER  and  HAMILTON,
Circuit Judges.
   BAUER, Circuit Judge.  Plaintiff‐appellant, Jose Hernandez,
a  disabled  prisoner,  sued  Defendants‐appellees,  Sheriff
Thomas J. Dart and Cook County (collectively “Defendants”),
under  42  U.S.C.  §  1983  for  excessive  force  and  deliberate
indifference to his medical needs. These two claims stemmed
from  his  treatment  while  he  was  a  pre‐trial  detainee  in  the
custody  of  the  Cook  County  Department  of  Corrections
2                                                      No. 15‐2493

(“CCDOC”). The district court granted summary judgment in
favor of Defendants, holding that Hernandez failed to exhaust
his administrative remedies, as the Prison Litigation Reform
Act  (“PLRA”),  42  U.S.C.  §  1997e(a),  requires.  We  hold  that
Hernandez did indeed exhaust his remedies and remand the
case so that its merits may be heard.
                       I.  BACKGROUND
    An  April  22,  2012,  car  accident  essentially  rendered
Hernandez  a  quadriplegic.  He  has  no  use  of  his  legs  and
limited  use  of  his  arms;  importantly,  he  cannot  write.  The
passenger  in  Hernandez’s  car  died  as  a  result  of  the  crash.
Hernandez  was  driving  under  the  influence  of  drugs  and
alcohol at the time of the accident, and was convicted in May
2014 of aggravated driving under the influence involving an
accident causing death. Law enforcement did not take him into
custody for his role in the accident until March 9, 2013. On that
day, Hernandez was hospitalized at Thorek Memorial Hospital
for treatment of pressure wounds that had developed during
his stay at a nursing home.
    Under  Cook  County  Sheriff’s  Office  policy,  correctional
officers must shackle one hand and one foot of a hospitalized
pre‐trial detainee to his or her hospital bed. Additionally, two
armed  correctional  officers  must  guard  the  detainee  at  all
times.  When  Hernandez  came  into  custody  at  Thorek  on
March 9, he was duly shackled and guarded. This continued
when  the  CCDOC  briefly  transferred  Hernandez  to  Cook
County Jail on March 14. He was specifically sent to the facility
of  Cermak  Health  Services  (“Cermak”),  the  on‐site  health
care  provider  at  Cook  County  Jail.  That  same  day,  Cermak
No. 15‐2493                                                       3

personnel decided to transfer Hernandez to Stroger Hospital,
where he remained from March 14, 2013, to April 18, 2013; the
shackling  continued.  Hernandez  claims  that  the  shackling
stunted his recovery: the doctors had instructed him to move
every two hours to help his sores heal, but he was unable to do
so while shackled to the bed. Hernandez orally complained
about the shackling to correctional and hospital personnel, but
the condition remained.
    There  is  a  CCDOC  Inmate  Information  Handbook  (the
“Handbook”)  that  enumerates  the  CCDOC’s  grievance
process. CCDOC relief workers visited Hernandez periodically
while he was hospitalized, but never gave him the Handbook
or  told  him  about  the  grievance  process.  He  states  that  he
learned about the process from other Cook County Jail inmates
after his discharge from Stroger on April 18.
     According to CCDOC policy, an inmate must file a written
grievance within fifteen days of the alleged incident. Written
grievance forms are available in all living units throughout the
jail,  and  an  inmate  can  obtain  a  form  from  a  CCDOC  relief
worker or other jail personnel upon request. Once the inmate
has received the response to his grievance from the relevant
party (for example, the CCDOC or Cermak), the inmate has
fourteen days to appeal the decision.
   Hernandez never filed a written grievance regarding his
shackling  at  Thorek,  Cermak,  and  Stroger.  After  discharge
from  Stroger  on  April  18,  he  entered  the  jail  general
population. While at the jail, he complained about the medical
care  that  he  was  receiving.  Unable  to  write,  he  had  fellow
inmates assist him in writing and filing various grievances.
4                                                        No. 15‐2493

    One of these written grievances is relevant to this appeal.
On August 3, 2013, Hernandez filed a grievance stating that
Cermak nursing staff refused to help him move between his
geriatric,  or  “jerry,”  chair  in  his  room  and  his  bed.  His
grievance  states  that  the  incident  in  question  occurred  on
August 2, 2013. Inability to move between the chair and the
bed  would  cause  pressure  sores  to  worsen,  and  Hernandez
could  not  move without assistance. The Nurse  Manager  for
Cermak  responded  to  Hernandez’s  grievance,  saying  that
Cermak  staff  had  assisted  Hernandez  “in  getting  ready
(washed up, dressed, and transfer[red] [between the jerry chair
and  the  bed]).”  Hernandez  received  this  response  on
September 11, 2013, and appealed on September 17, 2013.
    On February 19, 2014, Hernandez filed this suit in federal
district  court.  Hernandez  amended  his  complaint  multiple
times,  and  presently  asserts  two  claims:  (1)  excessive  force
arising  from  his  shackling  while  at  Thorek,  Cermak,  and
Stroger;  (2)  deliberate  indifference  to  his  medical  needs  for
failing to help him move between his jerry chair and his bed on
August 2, 2013.
   On December 30, 2014,  Defendants moved  for  summary
judgment only on the issue of exhaustion. Pursuant to Pavey v.
Conley, 544 F.3d 739 (7th Cir. 2008), the district court ordered
an  evidentiary  hearing  to  determine  if  Hernandez  had
exhausted  his  administrative  remedies.  The  hearing  was  on
June  18,  2014.  At  the  conclusion  of  the  hearing,  the  district
court  stated  that  Hernandez’s  oral  complaints  about  the
shackling constituted a proper grievance, but ultimately held
that  Hernandez  had  not  exhausted  his  administrative
remedies. The district court granted summary judgment for
No. 15‐2493                                                            5

Defendants, orally dismissing the case without prejudice. The
corresponding  docket  entry,  dated  July  2,  2014,  states  that
Hernandez had “failed to exhaust administrative remedies,”
that his claim was dismissed without prejudice, and that the
case was “terminated.”
                         II.  DISCUSSION
    We  disagree  with  the  district  court’s  grant  of  summary
judgment  in favor of Defendants for failure  to  exhaust, and
hold that the district court should hear both of Hernandez’s
claims on the merits. First, regarding the excessive force claim,
the grievance process was unavailable to Hernandez during
the  relevant  period.  This  lifts  the  PLRA  exhaustion
requirement  entirely  and  provides  immediate  entry  into
federal  court.  Second,  regarding  the  deliberate  indifference
claim, Hernandez followed the CCDOC grievance process, and
therefore  properly  exhausted  his  administrative  remedies
under the PLRA. Both claims are properly in federal court.
    A. Standard of Review
     We review dismissals for failure to exhaust administrative
remedies de novo. E.g., Reynolds v. Tangherlini, 737 F.3d 1093,
1098–99 (7th Cir. 2013) (citations omitted). “Failure to exhaust
is an affirmative defense,” and Defendants have the burden of
proof. King v. McCarty, 781 F.3d 889, 893 (7th Cir. 2015) (citing
Westefer v. Snyder, 422 F.3d 570, 577 (7th Cir. 2005), and Massey
v.  Helman,  196  F.3d  727,  735  (7th  Cir.  1999)).  Further,  at  the
summary judgment phase, we construe the facts in the light
most  favorable  to  the  non‐moving  party—here,  Hernandez.
Rahn v. Bd. of Trustees of N. Ill. Univ., 803 F.3d 285, 287 (7th Cir.
2015) (citation omitted); Kaba v. Stepp, 458 F.3d 678, 681 (7th
6                                                        No. 15‐2493

Cir. 2006) (citation omitted). Here, Defendants have failed to
produce  evidence  that  Hernandez  did  not  exhaust  his
administrative remedies.
    B. District Court’s Dismissal Was Final
    As a threshold matter, Defendants argue that because the
district court dismissed Hernandez’s claims without prejudice,
its order was not final and we have no jurisdiction over the
appeal.  See  28  U.S.C.  §  1291  (federal  courts  of  appeal  have
jurisdiction over appeals “from all final decisions of the district
courts  of  the  United  States”).  Defendants  are  correct  in  a
general  sense,  because  “[n]ormally,  a  dismissal  without
prejudice  is  not  a  final  order  for  purposes  of  appellate
jurisdiction  under  28  U.S.C.  §  1291.”  Kaba,  458  F.3d  at  680
(citing Hoskins v. Poelstra, 320 F.3d 761, 763 (7th Cir. 2003)).
    But this general rule does not apply in this case. Instead, we
deem the district court’s dismissal without prejudice to be final
for the purposes of § 1291 jurisdiction. There are two grounds
for  finality.  First,  it  would  be  impossible  at  this  point  for
Hernandez  to  exhaust  his  administrative  remedies  and
thereafter amend his complaint. See Hoskins, 320 F.3d at 763
(noting that “if an amendment would be unavailing, then the
case is dead in the district court and may proceed to the next
tier”).  The  inability  to  amend  is  particularly  meaningful  in
dismissals  for  failure  to  exhaust,  where  timeliness  under
respective agency procedure is so critical. See Kaba, 458 F.3d at
680 (where it is no longer possible for prisoner plaintiff “at [so]
late [a] date” to exhaust and “no amendment could resolve the
problem,” dismissal without prejudice for failure to exhaust “is
effectively a final order”). The incidents of which Hernandez
No. 15‐2493                                                             7

complained  in  this  case  occurred  in  2013  and  required  a
written  grievance  within  fifteen  days.  Those  respective
deadlines  have  long  since  passed,  such  that  an  amendment
would be unavailing and would not resolve the problem.
    Second, there are multiple indicia that the district court was
finished with the case. See Taylor‐Holmes v. Office of Cook Cnty.
Pub.  Guardian,  503  F.3d  607,  609–10  (7th  Cir.  2007)  (quoting
Chase Manhattan Mortg. Corp. v. Moore, 446 F.3d 725, 726 (7th
Cir. 2006)) (other  citations omitted) (where  there are  indicia
that the district court is “‘finished with the case,’” a dismissal
without prejudice will “end[] the suit so far as the district court
is concerned”). The true test for determining finality under 28
U.S.C.  §  1291  “is  not  the  adequacy  of  the  judgment[,]  but
whether the district court has finished with the case.” Moore,
446  F.3d  at  726;  see  also  Luevano  v.  Wal‐Mart  Stores,  Inc.,  722
F.3d  1014,  1021  (7th  Cir.  2013)  (dismissal  not  final  where
district court allowed “multiple amendments to the original
complaint,  making  it  clear  that  it  was  not  finished  with  the
case” (citation omitted)). Where a district court is not “merely
telling the plaintiff ‘to patch up the complaint, or take some
other easily accomplished step,’” we can impute finality to the
court’s dismissal and hear the appeal. Taylor‐Holmes, 503 F.3d
at  610  (quoting  Strong  v.  David,  297  F.3d  646,  648  (7th  Cir.
2002)).
   Here,  at  the  Pavey  hearing,  after  saying  that  it  was
dismissing  the  case,  the  district  court  repeatedly  told
Hernandez to “take [the case] upstairs”—that is, to appeal the
8                                                            No. 15‐2493

case  to  this  court.1  In  the  corresponding  docket  entry,  the
district  court  states,  “Civil  case  terminated.”  These  actions
indicate that the district court was finished with the case, and
that  if  Hernandez  wanted  to  pursue  his  claim  further,  he
needed to do so through the appellate process.
    Thus, the district court’s dismissal without prejudice was
“effectively  a  final  order.”  Kaba,  458  F.3d  at  680.  We  have
jurisdiction over the appeal.
    C. Exhaustion of Grievances
    Regarding  exhaustion  specifically,  Hernandez  properly
navigated  the  requirements  of  §  1997e(a)  of  the  PLRA.  A
prisoner  cannot  bring  a  cause  of  action  under  federal  law
regarding  prison  conditions  “until  such  administrative
remedies as are available are exhausted.” 42 U.S.C. § 1997e(a);
see also Woodford v. Ngo, 548 U.S. 81, 88, 93 (2006) (holding that
“complet[ing]  the  administrative  review  process”  is  “a
precondition to [a prisoner] bringing suit in federal court”).
Federal courts strictly enforce this requirement, and a prisoner
fulfills this duty by adhering to “the specific procedures and
deadlines established by the prison’s policy.” King, 781 F.3d at
893 (citing Woodford, 548 U.S. at 93); see also Maddox v. Love, 655
F.3d 709, 720–21 (7th Cir. 2011) (quoting Jones v. Bock, 549 U.S.
199, 219 (2007) (noting that “‘the applicable procedural rules’
that a prisoner must properly exhaust are defined not by the
PLRA, but by the prison grievance process itself”)). Therefore,
Hernandez  needed  to  comply  with  the  CCDOC  grievance


1
   The Seventh Circuit is located on the top two floors of the same building
where the district court in this case is located. 
No. 15‐2493                                                            9

process: he had to have filed any grievance within 15 days of
the alleged incident, and he had to have appealed within 14
days of receipt of any administrative response to the grievance.
Because Hernandez’s grievances involve different time frames
and address different conduct by CCDOC personnel, they are
not alike in kind, and we analyze each separately. See Kaba, 458
F.3d at 685 (noting that because “all grievances are not alike, …
a more discriminating analysis is necessary” that itemizes and
analyzes each grievance separately).
        1. Excessive Force Claim
     Hernandez’s  excessive  force  claim  is  not  subject  to  the
PLRA  exhaustion  requirement  because  no  administrative
remedies  were  “available”  to  him  during  the  relevant
exhaustion period. See 42 U.S.C. § 1997e(a); Woodford, 548 U.S.
at  93.  “If  administrative  remedies  are  not  ‘available’  to  an
inmate, then an inmate cannot be required to exhaust.” Kaba,
458 F.3d at 684; see also King, 781 F.3d at 896 (“Prisoners are
required to exhaust grievance procedures they have been told
about, but not procedures they have not been told about.”).
Administrative  remedies  are  primarily  “unavailable”  to
prisoners where “affirmative misconduct” prevents prisoners
from pursuing administrative remedies. Dole v. Chandler, 438
F.3d  804,  809  (7th  Cir.  2006)  (remedies  unavailable  where
prison officials “do not respond to a properly filed grievance”);
see  also  Thomas  v.  Reese,  787  F.3d  845,  847–48  (7th  Cir.  2015)
(remedies unavailable where correctional officer tells prisoner
that prisoner cannot file grievance when in fact prisoner can do
so);  Kaba,  458  F.3d  at  680,  686  (remedies  unavailable  where
prisoner presents evidence that prison personnel have “denied
[prisoner] grievance forms, threatened him, and solicited other
10                                                       No. 15‐2493

inmates to attack him in retaliation for filing grievances”); Dale
v.  Lappin,  376  F.3d  652,  656  (7th  Cir.  2004)  (remedies
unavailable where prison personnel prevent prisoner access to
grievance forms).
    But  “unavailability”  extends  beyond  “affirmative
misconduct”  to  omissions  by  prison  personnel,  particularly
failing to inform the prisoner of the grievance process. See King,
781  F.3d  at  895–96  (remedies  unavailable  where  prisoner
transferred between two correctional facilities had no access to
grievance  process  and  where  later  allotted  time  for  filing
grievance was impracticable); White v. Bukowski, 800 F.3d 392,
397 (7th Cir. 2015) (remedies unavailable where prisoner was
“[u]ninformed about any deadline for filing a grievance”). It is
not incumbent on the prisoner ”to divine the availability” of
grievance  procedures.  King,  781  F.3d  at  896.  Rather,  prison
officials must inform the prisoner about the grievance process.
See  Kaba  458  F.3d  at  684;  King,  781  F.3d  at  896.  The  prison
cannot shroud the prisoner in a veil of ignorance and then hide
behind a failure to exhaust defense to avoid liability. See King,
781  F.3d  at  893  (“Prison  authorities  cannot  immunize
themselves  from  suit  by  establishing  procedures  that  in
practice are not available.” (citation omitted)).
    Here,  Defendants  failed  to  inform  Hernandez  of  the
grievance process while he was hospitalized. This removes the
exhaustion requirement for his excessive force claim. Hernan‐
dez alleges that he was shackled to his hospital bed during his
stays at Thorek, Cermak, and Stroger from March 9, 2013, to
April 18, 2013. He states that no one gave him the Handbook
during this period, and that no one told him about the CCDOC
grievance  process.  The  shackling  ended  when  he  was
No. 15‐2493                                                       11

discharged from the hospital on April 18. 2013. This means that
Hernandez  had  until  May  3,  2013,  to  file  his  grievance.  But
there is no evidence that he knew about the grievance process
during this time period, and Defendants have not produced
any evidence to the contrary. Because Defendants have failed
to carry their burden, we hold that the grievance process was
unavailable  to  Hernandez  during  the  relevant  period.  The
PLRA’s exhaustion requirement does not apply.
     A final note. The district court found that Hernandez’s oral
complaint about the shackling constituted a valid grievance.
This conclusion about the efficacy of an oral grievance was, in
the  end,  academic.  The  determinative  issue  is  whether  the
CCDOC  informed  or  failed  to  inform  Hernandez  of  the
grievance process. See King, 781 F.3d at 896. If the prison had
informed him of the process, he would have needed to exhaust
in the manner specified—that is, he must have filed in writing.
But CCDOC  personnel did not inform him of the grievance
process. Accordingly, the grievance process was unavailable,
lifting the exhaustion requirement under the PLRA. Kaba, 458
F.3d at 684. The effect of the oral complaint is of no moment.
   In  conclusion,  Hernandez’s  excessive  force  claim  is
properly  in  federal  court,  and  the  district  court  erred  by
granting Defendants’ motion for summary judgment.
       2.  Deliberate Indifference Claim
    Hernandez’s  deliberate  indifference  claim  regarding  the
refusal to help him move between his jerry chair and his bed
is also properly in federal court, simply because he exhausted
the  available  administrative  remedies.  Unlike  the  excessive
force  claim,  Hernandez  was  aware  of  the  grievance  process
12                                                     No. 15‐2493

when the alleged incident with prison personnel occurred on
August  2,  2013.  Thus,  administrative  remedies  were
“available”  to  him,  and  he  was  required  to  exhaust  these
remedies under the PLRA. See 42 U.S.C. § 1997e(a); Woodford,
548 U.S. at 93. Specifically, he had to file his original grievance
within fifteen days of the alleged incident, and had to file a
subsequent  appeal  within  fourteen  days  of  receipt  of  the
administrative response to the grievance.
    Hernandez  complied  with  this  procedure.  He  filed  his
grievance on August 3, 2013. In the grievance, he alleged that
the incident in question occurred on August 2, 2013. His filing
was  well  within  the  15‐day  period  outlined  in  the  CCDOC
grievance process. Further, he received the Cermak response
to his complaint on September 11, 2013, and filed his appeal
on September 17, 2013. This was also well within the allotted
period.  Defendants  have  not  produced  evidence  that
contradicts  these  facts  and  have  not  carried  their  burden  of
demonstrating  failure  to  exhaust.  Hernandez  exhausted  his
administrative remedies and the district court erred in granting
summary  judgment  for  Defendants  on  the  deliberate
indifference claim.
                      III.  CONCLUSION
   For the foregoing reasons, we REVERSE the judgment of
the  district  court  and  REMAND  the  case  for  further
proceedings.